 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                    ***
 7    CARY KATZ,                                               Case No. 2:18-cv-00997-JAD-GWF
 8                                           Plaintiff,
             v.                                                             ORDER
 9
      MARK STEYN, et al.,
10
                                         Defendants.
11

12          This matter is before the Court on Plaintiff’s Proposed Protective Order (ECF No. 151),
13   filed on July 29, 2019.
14          On July 15, 2019, the Court granted, in part, and denied, in part, Plaintiff’s motion for
15   protective order. See ECF No. 143. The Court directed Plaintiff to file a revised proposed
16   protective order that complied with the Court’s provisions. On July22, 2019, Plaintiff filed a
17   revised proposed protective order. ECF No. 146. The Court reviewed the revised proposed order
18   and instructed Plaintiff to make revisions and file another revised proposed order no later than July
19   29, 2019. See ECF No. 148.
20          Plaintiff’s second revised proposed protective order does not comply with the Court’s
21   order. Plaintiff’s counsel is instructed to review the Court’s order (ECF No. 148) and file a third
22   revised proposed protective order according to the provisions therein.
23          IT IS HEREBY ORDERED that Plaintiff shall file a third revised proposed
24   protective order no later than August 1, 2019.
25          Dated this 30th day of July, 2019.
26
27
                                                              GEORGE FOLEY, JR.
28                                                            UNITED STATES MAGISTRATE JUDGE
                                                          1
